DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-14 are pending and examined.

Claim Objections
Claim 10 is objected to because of the following informalities:  Correct “further configured process the measurement signal” to “further configured to process the measurement signal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 10, the limitation “the cuvette is designed to be interchangeable” is unclear and indefinite. What is an interchangeable cuvette? What is a cuvette changing to?  Is any cuvette interchangeable, or is there a specific structure that provides interchangability? What are the structural changes that occur to the cuvette? The examiner notes that the specification relates the interchangeability to a spring. Please clarify when and how the cuvette is changing to become interchangeable.

Regarding Claim 8, “a pH sensor” is unclear and indefinite. Claim 8 has been amended to be dependent on claim 7. Claim 7 states “a pH sensor” Is the pH sensor in claim 8 the same or a different pH sensor than the one claimed in claim 7. Please clarify.

Regarding Claims 9 and 10, “the optical measuring device” lacks antecedent basis. The optical measuring device was not previously recited. The preamble states “a measuring device having at least one measuring mode for optical measuring”. Please correct to the measuring device for optical measuring.

Regarding Claim 10, “monitoring a contamination of the cuvette” is unclear and indefinite. How are the electrodes and the measuring unit monitoring a contamination of the cuvette? Please clarify.

Regarding Claim 12, “compensation” is unclear and indefinite. What is done for the compensation step? Are values being compared to threshold values or control 

Regarding Claim 13, “the limitation the measurement and/or evaluation unit” is unclear and indefinite. What is a measurement or an evaluation unit that determined a fill level of the cuvette based on measurement signals? There is a fill level-type of sensor. Does Applicant mean a sensor to detect the volume in the cuvette reached a certain fill level? Note in claim 10 that the measurement and/or evaluation unit is further configured to do a variety of functions and the conductivity measurements are not necessarily related to the filling-level. The functions of the measurement and/or evaluation unit include process the measurement signals to perform a conductivity measurement of a medium within the cuvette; filling the cuvette with a measuring medium; monitoring a filling-level of the cuvette; monitoring an emptying of the cuvette; using a conductivity measurement to determine the conductivity of the measuring medium or using a pH measurement for determining the pH value of the measuring medium; and monitoring a contamination of the cuvette. Please clarify.

Claims 2-8, 11, and 14 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 7, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), and further in view of Kanda (US Pub 2019/0143330).

Regarding Claim 1, Bissett teaches a cuvette in an optical measuring device ([0188] With reference to FIGS. 5 to 7, preferred cuvette 72 has bottom 80, top 82, and wall 86 between them and connected to both, the three of which together define enclosed volumetric space 88 for receiving fluid (including the test fluid and the substance whose kinetic solubility in the test fluid is to be determined). Pierceable septum 84, which forms part of the top, allows fluid to be injected through it into the volumetric space within the cuvette. Vent 90, a through-hole preferably 1.0 millimeters in diameter and near the top of the cuvette, allows gas to flow in and out of volumetric 
a receiving chamber for a measuring medium, the receiving chamber having an inlet (preferred cuvette 72 has bottom 80, top 82, and wall 86 between them and connected to both, the three of which together define enclosed volumetric space 88 for receiving fluid. Pierceable septum 84, which forms part of the top, allows fluid to be injected through it into the volumetric space within the cuvette. Vent 90, a through-hole and near the top of the cuvette, allows gas to flow in and out of volumetric space 88, e.g., as the volume of liquid in the cuvette changes. Inlet is formed when the septum is pierced and the vent hole would also be an inlet for gas).
and two opposing plane-parallel side surfaces (preferred cuvette 72 has bottom 80, top 82, and wall 86 between them and connected to both, the three of which together define enclosed volumetric space 88 for receiving fluid. Note four walls surround the receiving chamber),
wherein the cuvette is designed to be interchangeable in the optical measuring device (the cuvette with a standard cuvette size would be capable of being placed in and taken out of a standard optical measuring device. Therefore, the device of Bissett which is a standard cuvette would be capable of being interchangeable),

Witt teaches in the related art of a flow path and optical detection in the flow path. In [0059] in FIG. 8, In this embodiment, a detection flow path 800 and a detection cell 810 are implemented as a part of a microfluidic chip device. [0059] For detecting the sample's conductivity, the detection cell 810 is equipped with two contactless electrodes 830, 840.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added two opposing metallic electrodes, as taught by Witt, arranged in the receiving chamber on the opposing side surfaces in the receiving chamber of the cuvette, as taught by Bissett, in order to allow for detecting the sample’s conductivity, as taught by Witt in [0059].
Modified Bissett is silent to each electrode extending through the respective side surface of the receiving chamber thereby enabling signal tapping of the respective electrode from outside the cuvette.
Kanda teaches in the related art of liquid flow though a chamber. In the Abstract, the vibrating electrode member extends from the interior to the exterior of the chamber, is made of an electrically conductive material, and is configured to be capable of supplying an electric charge to the sheath liquid and the sample liquid in the chamber and propagating an ultrasonic vibration. In Fig. 1, [0023] Vibrating electrode member 35 extends from the interior to the exterior of chamber 21 and is made of an electrically conductive material. 


Regarding Claim 2, modified Bissett teaches the cuvette of claim 1, wherein the cuvette has a longitudinal axis, and the electrodes are arranged in an upper or lower third of the cuvette (Witt teaches [0059] For detecting the sample's conductivity, the detection cell 810 is equipped with two contactless electrodes 830, 840).    

Regarding Claim 3, modified Bissett teaches the cuvette of claim 1, further comprising an outlet at an end of the cuvette opposite the inlet, wherein the cuvette is designed as a flow-through cuvette (Witt teaches Fig. 8 [0059] a detection flow path 800 has an inlet and an outlet at opposite ends).  

Regarding Claim 7, modified Bissett teaches the cuvette of claim 1, further comprising an insertion opening for a pH sensor (the opening would be the vent 90 in Fig. 5. Alternatively [0123] Cuvette 72 has cap 96 and pierceable septum 84 visible through central opening 98 in cap 96 (see, e.g., FIGS. 5 to 7). The opening would be accessible for a pH sensor when the cap is off and at the top 82 of the cuvette 72.)  

Regarding Claim 9, modified Bissett teaches a measuring device for optical measurement, comprising: a receiving shaft for receiving an interchangeable cuvette, the cuvette including: a receiving chamber for a measuring medium, the receiving chamber having an inlet and two opposing plane-parallel side surfaces; and a first pair of opposing metallic electrodes arranged inside the receiving chamber on the opposing side surfaces, each electrode extending through the respective side surface of the receiving chamber thereby enabling signal tapping of the respective electrode from outside the cuvette, wherein the cuvette is designed to be interchangeable in the optical measuring device; the interchangeable cuvette; a first pair of electrical contacts disposed in the receiving shaft, wherein each electrical contact is positioned to contact a respective electrode of the first pair of electrodes of the cuvette when the cuvette is in the receiving shaft; and a measurement and/or evaluation unit configured to receive and process tapped off at the first pair of electrodes, Response to Non-Final Office ActionApplication No.: 16/683,522Attorney Docket No.: CD0850-US Page 3 of 11wherein the measurement and/or evaluation unit is further configured process the measurement signals to perform a conductivity measurement of a medium within the cuvette (see teachings of modified Bissett in claim 1 above. Regarding the receiving shaft, Kanda teaches [0022] Flow cell chamber unit 80 includes a chamber member 28, a sample liquid supply portion 24, a sheath liquid supply portion 25, a vibrating electrode member 35, deflection plates 41 and 42, and a collection member 43. The examiner notes different kinds of measurements are done. For example, optical – [0028] Optical mechanism 61 may also include an image pickup portion configured to measure an interval between droplets 51 released downward from flow cell 22. Optical mechanism 61 is connected to 

Regarding Claim 10, modified Bissett teaches a method for operation of a measuring device having at least one measuring mode for optical measurement, the method including the steps of: providing a measuring device for optical measurement, the measuring device including: a receiving shaft for receiving an interchangeable cuvette, the cuvette including: a receiving chamber for a measuring medium, the receiving chamber having an inlet and two opposing plane-parallel side surfaces; and a first pair of opposing metallic electrodes arranged inside the receiving chamber on the opposing side surfaces, each electrode extending through the respective side surface of the receiving chamber thereby enabling signal tapping of the respective electrode from outside the cuvette, wherein the cuvette is designed to be interchangeable in the optical measuring device; the interchangeable cuvette; a first pair of electrical contacts disposed in the receiving shaft, wherein each electrical contact is positioned to contact a respective electrode of the first pair of electrodes of the cuvette when the cuvette is in the receiving shaft; and a measurement and/or evaluation unit configured to receive and process measurement signals tapped off at the first pair of electrodes, wherein the measurement and/or evaluation unit is further configured process the measurement signals to perform a conductivity measurement of a medium within the cuvette; filling the cuvette with a measuring medium; monitoring a filling-level of the cuvette; monitoring an 

Regarding Claim 11, modified Bissett teaches the method of claim 10, wherein the conductivity measurement is carried out as a two-pole conductivity measurement or as a four-pole conductivity measurement (see teachings of modified Bissett above. A two pole conducitivty would be done with two electrode wires and a four pole conductivity would be done with four electrode wires. The electrode wires are taught by modified Bissett).  

Regarding Claim 12, modified Bissett teaches the method of claim 10, wherein a further operating mode is carried out at the same time as the measuring mode and is used for compensation or evaluation of values determined in the measuring mode 

Regarding Claim 13, modified Bissett the measuring device as claimed in claim 9, wherein the measurement and/or evaluation unit is further configured to determine a fill level of the cuvette based on the measurement signals (sensors are provided in the evaluation of the liquid sample as previously described and sensor would be capable of determining a fill level of the cuvette based on measurement signals. If a particular fill level was not reached, measurements such as the ones described in modified Bissett (particularly Kanda) would not be done. See also teachings of modified Bissett in claims 1 and 9 above).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), Kanda (US Pub 2019/0143330), and further in view of Raffa (US Pub 2010/0035322) and Calatzis (US Pub 2011/0136164).
Regarding Claim 4, modified Bissett teaches the cuvette of claim 3, further comprising a second pair of opposing metallic electrodes, wherein the first pair of electrodes are arranged in an inlet-end  third of the cuvette and the second pair of electrodes are arranged in an outlet-end third of the cuvette (Witt teaches [0059] a detection flow path 800 with the detection cell 810 is equipped with two contactless electrodes 830, 840, are arranged in the lower part of the flow path).

Raffa teaches in the related art of substrates (such as cuvette) and electrodes in use with a sample. [0082] the structure of the device for putting the method into practice will vary according to the substrate on which electroporation has to be carried out. For example, if the substrate is a culture of attached cells, the two pairs of electrodes in FIG. 3 can be thin films deposited directly on the cell culture dish. If the substrate is a culture of suspended cells, a standard cuvette for spectrophotometry can be modified, by inserting the two pairs of electrodes at the vertical walls of the internal surface of the cuvette. Each electrode can consist of a metal strip (for example Cu, Al, 200 .mu.m in thickness) insulated with a thin film (for example biocompatible glue or thin adhesive tape, 10 .mu.m in thickness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second pair (total of two pairs) of electrodes to the cuvette walls, as taught by Raffa, in the device of modified Bissett, in order to allow for electroporation.
	Regarding the arrangement in the inlet-end third of the cuvette, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the two electrodes, as 
Modified Bissett is silent to a second pair of opposing metallic electrodes and the second pair of electrodes are arranged in an outlet-end third of the cuvette,
Calatzis teaches in the related art of a cartridge device with a plurality of electrodes. [0081] However the electrode holder 14 according to the third embodiment comprises four sensor units 17a, 17b, 17c, 17d. These sensor units are linearly arranged to each other. Each sensor unit 17a, 17b, 17c and 17d consists of a pair of electrode wires 16, 24, 25 and 26, respectively. Due to the linear arrangement the middle two electrode wire pairs 24 and 25 are exposed to a lower blood flow compared to the outer electrode wires 16 and 26. Hence according to the third embodiment it is possible to make a double-determination of the platelet aggregation under low and high blood flow conditions, referring to the flow conditions of blood in vessels with small and large diameter. In Claim 4,  if three pairs of electrode wires are used, the impedance between a first pair of electrode wires and a second pair of electrode wires is measured as a first impedance signal, the impedance between the second pair of electrode wires and a third pair of electrode wires is measured as a second impedance signal, and the impedance between the third pair of electrode wires and the first pair of electrode wires is measured as a third impedance signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second pair of opposing metallic electrodes such as the second pair of electrodes are arranged in an outlet-end third of the cuvette, as taught by Calatzis, each electrode extending through the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), and further in view of Sandrock (US Patent 4,083,638).
Regarding Claim 5, modified Bissett teaches the cuvette of claim 1.
Modified Bissett is silent to a receptacle for a temperature sensor, wherein the receptacle projects into the receiving chamber.  
Sandrock teaches in the related art of a cuvette. There is provided a cuvette body of a suitable plastic defining at least two chambers interconnected by a passageway of relatively small cross section. See Abstract. In FIGS. 11-13, the cuvette body, indicated generally at 84, is generally similar to the previously described body 10 but differs in the construction of the chamber-interconnecting fluid passageway of the cuvette. The body would normally be provided a removable cover similar to the cover 12, which is not illustrated. Preferably, such cover would be removed during mixing of the contents of selected chambers, as hereinafter described. The cuvette body 84 has laterally spaced vertically extending partitions 92, 94 formed integrally with the front and rear thereof and providing a central chamber 80, a first chamber 86 and a second chamber 90. The partitions 92, 94 terminate short of the bottom 96 of the cuvette body 
The limitation “for a temperature sensor which projects into the receiving chamber” is directed to intended use and a sensor would be capable of projecting into the receiving chamber by way of the interconnected passageway, as taught by Sandrock. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a receptacle (chamber), as taught by Sandrock, to the cuvette in the device of modified Bissett, in order to allow for mixing of the contents in one chamber and measuring in the other chamber (analysis), as taught by Sandrock, in the Abstract.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), Kanda (US Pub 2019/0143330), and further in view of Lau (US Pub 2018/0172615) and Sandrock (US Patent 4,083,638).
Regarding Claim 6, modified Bissett teaches the cuvette of claim 5.
Modified Bissett is silent to a temperature sensor arranged inside the temperature sensor receptacle and outside the receiving chamber.  
Lau teaches in the related art of measuring devices. [0102] In this embodiment, the passive device 2 is formed having a pH electrode, for example, which is connected to the active measuring functional unit 1 in the form of a replaceable element that is not in wired contact therewith and is galvanically isolated therefrom. [0054] the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature sensor, as taught by Lau, in the cuvette of modified Bissett, in order to measure the temperature of the solution and ensure it does not become too cold or too hot.
Modified Bissett is silent to the arrangement of a temperature sensor inside a temperature sensor receptacle and outside the receiving chamber.
Sandrock teaches in the related art of a cuvette. There is provided a cuvette body of a suitable plastic defining at least two chambers interconnected by a passageway of relatively small cross section. See Abstract. In FIGS. 11-13, the cuvette body, indicated generally at 84, is generally similar to the previously described body 10 but differs in the construction of the chamber-interconnecting fluid passageway of the cuvette. The body would normally be provided a removable cover similar to the cover 12, which is not illustrated. Preferably, such cover would be removed during mixing of the contents of selected chambers, as hereinafter described. The cuvette body 84 has laterally spaced vertically extending partitions 92, 94 formed integrally with the front and rear thereof and providing a central chamber 80, a first chamber 86 and a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cuvette in the device of modified Bissett, such that the arrangement of a temperature sensor is inside a chamber and outside a different chamber (the receiving chamber), as taught by Sandrock, in order to allow for measurements (analysis) to be done in a separate chamber, as taught by Sandrock, in the Abstract.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), Kanda (US Pub 2019/0143330), and further in view of Lau (US Pub 2018/0172615).
Regarding Claim 8, modified Bissett teaches the cuvette of claim 7.
Modified Bissett is silent wherein the pH sensor projecting through the insertion opening into the receiving chamber at least in some regions.
Lau teaches in the related art of measuring devices. [0102] In this embodiment, the passive device 2 is formed having a pH electrode, for example, which is connected to the active measuring functional unit 1 in the form of a replaceable element that is not in wired contact therewith and is galvanically isolated therefrom. [0054] the calibration cuvette in the form of a passive sensor advantageously comprises at least one pressure sensor, one temperature sensor, one pH sensor, one conductivity sensor 
The pH sensor would be capable of projecting through the top of the cuvette during a pH sensing measurement or through the vent hole (insertion opening into the receiving chamber at least in some regions). (Examiner notes the pH sensor is not limited in size.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a pH sensor, as taught by Lau, in the cuvette projecting through the insertion opening int oteh receiving chamber of modified Bissett, in order to measure the pH of the solution and ensure it does not become too acidic or too basic.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US Pub 2004/0076546), in view of Witt (2007/0077177), Kanda (US Pub 2019/0143330), and further in view of Calatzis (US Pub 2011/0136164).
Regarding Claim 14, modified Bissett teaches the measuring device as claimed in claim 9, wherein the cuvette further includes an outlet at an end of the cuvette opposite the inlet, wherein the cuvette is designed as a flow-through cuvette and wherein the first pair of electrodes are arranged in an inlet-end third of the cuvette (see teachings of modified Bissett above in claims 9 and in additional claims as cited above).

Calatzis teaches in the related art of a cartridge device with a plurality of electrodes. [0081] However the electrode holder 14 according to the third embodiment comprises four sensor units 17a, 17b, 17c, 17d. These sensor units are linearly arranged to each other. Each sensor unit 17a, 17b, 17c and 17d consists of a pair of electrode wires 16, 24, 25 and 26, respectively. Due to the linear arrangement the middle two electrode wire pairs 24 and 25 are exposed to a lower blood flow compared to the outer electrode wires 16 and 26. Hence according to the third embodiment it is possible to make a double-determination of the platelet aggregation under low and high blood flow conditions, referring to the flow conditions of blood in vessels with small and large diameter. In Claim 4,  if three pairs of electrode wires are used, the impedance between a first pair of electrode wires and a second pair of electrode wires is measured as a first impedance signal, the impedance between the second pair of electrode wires and a third pair of electrode wires is measured as a second impedance signal, and the impedance between the third pair of electrode wires and the first pair of electrode wires is measured as a third impedance signal.
.
	
Response to Arguments
Applicant’s arguments, see page 6, filed 2/4/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 4, 8, 10, 11, and 12 has been withdrawn. The examiner notes there are new 112b rejections applied in light of the amendments.

Applicant’s arguments, see pages 8-10, filed 2/4/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bissett (US Pub 2004/0076546), Witt (2007/0077177), and further in view of Kanda (US Pub 2019/0143330).


In response, the examiner agrees that the prior art previously cited did not teach extending through the walls of the cuvette from the outside to the inside. The examiner updated the search and found a new reference regarding this amended limitation of extending an electrode from outside to the inside of a chamber. Therefore, the claims remain rejected.

Second, Applicant argues on pages 9 and 10 independent claim 10, directed to a method of operating a measuring device, fully recites the measuring device of amended independent claim 9 and the cuvette of amended independent claim 1. Therefore, Applicant respectfully submits that the method as recited in amended independent claim 10 is patentable over Wiedekind-Klein.
In response, the examiner respectfully agrees. The prior art cited over claims 9, 10 and its dependent claims has been withdrawn. A new rejection has been made (see Office action above on these claims and its dependent claims) in light of the amendment. The examiner notes new claims 13 and 14 are also rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798